Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-7 and 11-20 have been rejected. Claims 8-10 have been objected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 11, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvin et al. (Modeling Architectural Design Objectives in Physically Based Space Planning, Automation Construction 11, 2002 pp. 213-225).

As per claim 1, Arvin teaches a computer-implemented method for generating designs for multi-family housing projects via a computer-aided design (CAD) application, the method comprising:
determining, via a design simulator included in the CAD application, a first set of physical properties for a building model that describes one or more buildings configured to occupy a parcel of land (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 217 right col. ¶ 3, p. 219 left col. ¶ 2; Arvin teaches using program to model elements, meaning using CAD application, and simulate a design comprising office buildings occupying space and performing simulation on modeled elements; the space occupied by office buildings correspond to a parcel of land; Arvin also teaches modeling physical spaces and walls as point masses associated with velocity, see p. 215 left col. last paragraph; these masses and velocity are a set of physical properties for a building model as recited; modeling a building with these physical properties inherently implies the step of determining physical properties; the software used to model and simulate a design corresponds to a design simulator included in the CAD application);
determining, via the design simulator, a second set of physical properties for a parking lot model that describes a parking lot configured to occupy the parcel of land (p. 214 left col. ¶ 4, p. 219 left col. ¶ 2; Arvin teaches modeling spaces between an office building and a parking area; in addition, as discussed above Arvin teaches modeling objects with point masses and velocity, corresponding to physical properties; these physical properties for the parking area correspond to a second set of physical properties as recited);
performing, via the design simulator, a computer simulation to detect one or more collisions between the building model and the parking lot model based on the first set of physical properties and the second set of physical properties (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 221 right col. last paragraph, p. 223 left col. ¶ 1-2; Arvin teaches performing dynamic simulation of modeled elements to detect collision); and
generating, via a design generator included in the CAD application, a first design option based on the one or more collisions (p. 217 right col. last paragraph -  p. 218 left col. ¶ 1; Arvin teaches generating possible space plan solutions, a first solution of which corresponds to a first design option as recited).

As per claim 4, Arvin teaches the computer-implemented method of claim 1, wherein performing the computer simulation comprises:
computing first position data included in the first set of physical properties based on first velocity data included in the first set of physical properties (p. 214 left col. ¶ 4, p. 215 right col. ¶ 5, p. 216 left col. ¶ 2-4, ; Arvin teaches modeling elements with their positions and computing their positions over varying time based on their corresponding velocities, one of which belongs to a first position data included in the first set of physical properties based on first velocity data); 
computing second position data included in the second set of physical properties based on second velocity data included in the second set of physical properties (p. 214 left col. ¶ 4, p. 215 right col. ¶ 5, p. 216 left col. ¶ 2-4; Arvin teaches modeling elements with their positions and computing their positions over varying time based on their corresponding velocities, one of which belongs to the second set of physical properties and corresponds to a second position data included in the second set of physical properties based on second velocity data);
detecting the one or more collisions (p. 223 left col. ¶ 2);
re-computing the first position data and the first velocity data based on the second position data and the second velocity data (p. 215 left col. ¶ 5 – right col. ¶ 1; Arvin teaches performing dynamic motion simulation of a system over discrete time interval, determining the system’s state comprising position at current time to next time step, determining changes in velocity, so this teaching reads onto this limitation); and
re-computing the second position data and the second velocity data based on the first position data and the first velocity data (p. 215 left col. ¶ 5 – right col. ¶ 1; using the same explanation for the immediately above limitation, these paragraphs’ teachings should also read onto this limitation).

As per claim 6, Arvin teaches the computer-implemented method of claim 1, wherein the computer simulation comprises a rigid body simulation, and wherein performing the computer simulation comprises iteratively applying a set of simulation rules to the building model and the parking lot model according to a sequence of simulation steps (as discussed in claim 1, Arvin’s teachings are applied to building and parking lot models; in addition, Arvin teaches performing simulation over discrete time intervals one interval at a time according to physics laws, see p. 215 left col. ¶ 5 – right col. ¶ 2; simulating over discrete time intervals one interval at a time corresponds to simulation iteratively and in sequence of simulation steps; physics laws are simulation rules). 

As per claim 7, Arvin teaches the computer-implemented method of claim 1, wherein generating the first design option comprises: 
determining a first position that the building model occupies within the computer simulation in response to the one or more collisions (p. 221 right col. last paragraph, p. 223 left col. ¶1-2; Arvin teaches performing dynamic simulation to determine the location of each space relative to all other spaces and detect collision of boundary shapes, comprising building and parking lot as discussed in claim 1; this teaching indicates determination of a position where the building model occupies within the computer simulation in response to the one or more collisions);
determining a second position that the parking lot model occupies within the computer simulation in response to the one or more collisions (p. 221 right col. last paragraph, p. 223 left col. ¶1-2; analogous to discussion in the immediately above limitation, the dynamic simulation as taught by Arvin indicates determination of a second position that the parking lot model occupies within the computer simulation in response to the one or more collisions); and
generating a design configuration that places the building model relative to the parking lot model based on the first position and the second position (p. 221 right col. last paragraph, p. 223 left col. ¶1-2; Arvin teaches performing dynamic simulation to detect collision and response then act to keep spaces from overlapping, meaning to keep space from collision; the act to keep spaces from overlapping corresponding to generate a design configuration that places the building model relative to the parking lot model based on the first position and the second position).

As per claim 11, Arvin teaches a non-transitory computer-readable medium of storing program instructions that, when executed by a processor, causes the process to generate designs for multi-family housing projects via a computer-aided design (CAD) application (p. 214 left col. ¶ 4, p. 215 left col. last paragraph; Arvin teaches using program in computer graphics and visualization to model elements, meaning using CAD application, and simulate a design; this teaching inherently implies a non-transitory computer-readable medium as recited) by performing the steps of:
determining, via a design simulator included in the CAD application, a first set of physical properties for a building model that describes one or more buildings configured to occupy a parcel of land (this limitation has been discussed in claim 1; it is, hence, rejected for the same reasons);
determining, via the design simulator, a second set of physical properties for a parking lot model that describes a parking lot configured to occupy the parcel of land (this limitation has been discussed in claim 1; it is, hence, rejected for the same reasons);
performing, via the design simulator, a computer simulation to detect one or more collisions between the building model and the parking lot model based on the first set of physical properties and the second set of physical properties (this limitation has been discussed in claim 1; it is, hence, rejected for the same reasons); and
generating, via a design generator included in the CAD application, a first design option based on the one or more collisions (this limitation has been discussed in claim 1; it is, hence, rejected for the same reasons).

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 19, Arvin teaches the non-transitory computer-readable medium of claim 11, wherein the first set of physical properties includes at least one physical property having a value that is derived from user input (p. 214 left col. ¶ 4, p. 215 left col. ¶ last paragraph; Arvin teaches applying forces to masses to perform dynamic simulation comprising determining state of a system including accelerations and velocity during time steps; forces correspond to user input, and accelerations and velocity are physical properties derived from force input).

As per claim 20, these limitations have already been discussed in claim 11. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. as applied to claims 1, 11 above, and further in view of Fiedler (Physics in 3D, Sept. 2, 2004).

As per claim 2, Arvin teaches the computer-implemented method of claim 1, wherein determining the first set of physical properties comprises computing at least one position value (p. 215 right col. ¶ 4, p. 216 left col. ¶ 2-4; Arvin teaches modeling elements with their positions and computing their positions over varying time), at least one mass value (p. 214 left col. ¶ 4; Arvin teaches modeling elements using point masses), and at least one velocity value corresponding to the building model (p. 215 left col. last paragraph; Arvin also teaches modeling physical spaces and walls as point masses associated with velocity).
Arvin does not teach:
Computing values based on 3D geometry.
However, Fiedler teaches:
computing at least one position value, at least one mass value, and at least one velocity value based on 3D geometry (p. 1 section Rigid Bodies ¶ 1-3, p. 2 ¶ 2-3; Fiedler teaches using motion formula, comprising mass, velocity, position on a 3D rigid-body object to perform motion simulation of the 3D rigid-body object).
Arvin and Fiedler are analogous art because they are in the same field of motion simulation of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Fiedler. One of ordinary skill in the art would have been motivated to make such a combination because Fiedler’s teachings would have provided a method to simulate the motion of rigid bodies in three dimension (p. 7 ¶ 1).

As per claim 3, Arvin teaches the computer-implemented method of claim 1, wherein determining the second set of physical properties comprises computing at least one position value (p. 215 right col. ¶ 4, p. 216 left col. ¶ 2-4; Arvin teaches modeling elements with their positions and computing their positions over varying time), at least one mass value (p. 214 left col. ¶ 4; Arvin teaches modeling elements using point masses), and at least one velocity value corresponding to the parking lot model (p. 215 left col. last paragraph; Arvin also teaches modeling physical spaces and walls as point masses associated with velocity).
Arvin does not teach:
Computing values based on 3D geometry.
However, Fiedler teaches:
computing at least one position value, at least one mass value, and at least one velocity value based on 3D geometry (p. 1 section Rigid Bodies ¶ 1-3, p. 2 ¶ 2-3; Fiedler teaches using motion formula, comprising mass, velocity, position on a 3D rigid-body object to perform motion simulation of the 3D rigid-body object; this teaching means that position value, mass value, and velocity value of the object have to be computed based on the 3D geometry of the object).
Arvin and Fiedler are analogous art because they are in the same field of motion simulation of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Fiedler. One of ordinary skill in the art would have been motivated to make such a combination because Fiedler’s teachings would have provided a method to simulate the motion of rigid bodies in three dimension (p. 7 ¶ 1).

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. as applied to claims 1, 11 above, and further in view of Corkum et al. (US 2020/0398492).

As per claim 5, Arvin teaches the computer-implemented method of claim 1, Arvin further teaches wherein performing the computer simulation comprises determining that  geometry associated with the building model intersects geometry associated with the parking lot model (p. 221 right col. ¶ 3, p. 223 left col. ¶ 2; Arvin teaches performing simulation to determine geometry collision of elements comprising building model and parking lot model, corresponding to intersecting of these models).
Arvin does not teach:
determining intersecting in 3D geometry.
However, Corkum teaches:
determining intersecting in 3D geometry (¶ 0005, 0038, 0067; Corkum teaches using CAD tool for modeling 3D objects and performing simulation to detect collision between these 3D objects).
Arvin and Corkum are analogous art because they are in the same field of modeling and simulating motion of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Corkum. One of ordinary skill in the art would have been motivated to make such a combination because Corkum’s teachings would have provided a method to detect collisions between 3D models and adjust the position  to eliminate such collisions (¶ 0067).

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. as applied to claim 11 above, and further in view of Hsu (Constraint Based Space Planning: A Case Study, ACADDIA Quarterly 19:3 2000).

As per claim 18, Arvin teaches the non-transitory computer-readable medium of claim 11, Arvin further teaches the first set of physical properties when the simulation is performed (this limitation has been discussed in claim 1)
Arvin does not teach:
the first set of physical properties includes at least one physical property having a value that constrains movement of the building model. 
However, Hsu teaches:
the first set of physical properties includes at least one physical property having a value that constrains movement of the building model (p. 2 left col. last paragraph – right col. ¶ 7; Hsu teaches space planning of buildings and their placement based site constraints including size and shape; the site constraints correspond to a physical property having a value that constrains movement of the building model).
Arvin and Hsu are analogous art because they are in the same field of modeling and designing of objects comprising buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Hsu. One of ordinary skill in the art would have been motivated to make such a combination because Hsu’s teachings would have shortened the planning time for architects (p. 2 left col. last paragraph).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

As per claim 8, none of the prior art of record either alone or in combination teaches determining that the building model does not intersect a set of slant planes associated with the parcel of land and, in response, concluding that the first design option complies with a first construction regulation. 

As per claim 9, none of the prior art of record either alone or in combination teaches generating, via a site design generator within the CAD application, a three-dimensional volume that defines a region of space proximate to the parcel of land and is derived from the set of slant planes. 

As per claim 10, the claim is indicated allowable for depending on the allowable claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148